Citation Nr: 0005909	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-31 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the right 
hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO), denying the veteran entitlement to service 
connection for arthritis of the right hip.

In May 1998, the Board denied the veteran's claim of 
entitlement to service connection for arthritis of the right 
hip.  The veteran appealed.  In June 1999, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion for remand and vacated the May 1998 Board decision.


FINDINGS OF FACT

1.  The veteran sustained multiple shell fragment wounds to 
the right lower extremity in service and currently has 
degenerative joint disease of the hip.

2.  There is medical evidence of a nexus between the 
veteran's current degenerative joint disease on the right 
side of his body and his combat injuries.


CONCLUSION OF LAW

The claim for service connection for arthritis of the right 
hip is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show that he had a 
normal clinical evaluation of the lower extremities at his 
induction examination in January 1966.  They also show that 
he was injured in a booby trap incident in July 1967 in 
Vietnam resulting in multiple fragment wounds of the right 
arm, chest, abdomen and both lower extremities, most of which 
were noted to have healed without further problem.  He was, 
however, found to have residual paralysis of the right ulnar 
nerve as a result of his fragment wounds and was put on a 
physical profile for this disability.  

According to the veteran's February 1968 separation 
examination report, the veteran had a normal clinical 
evaluation of his lower extremities.  The report also shows 
that he had scars on his legs.  

At a VA orthopedic examination in September 1992, the veteran 
reported sustaining shrapnel wound injuries to various parts 
of the body, including his right thigh and right lower leg.  
He said that his most serious injuries were to his abdomen, 
groin and right wrist.  He complained of pain in his right 
leg and thighs.  Findings included an 8-centimeter scar over 
the right mid lateral thigh, and a bulging muscle herniation 
on standing.  The left medial thigh revealed a similar 
laceration measuring 4 centimeters in length without muscle 
herniation.  Another laceration measuring 4.5 centimeters in 
length was found on the veteran's right lower leg.  
Neurologic findings included some numbness in the region 
surrounding the laceration about the muscle herniation.  The 
veteran was diagnosed as having shrapnel wound injury with 
multiple scars and muscle herniations in his right thigh and 
right leg with diminished sensation over the anterolateral 
aspect of the thigh.

X-rays of the veteran's right femur and lower leg were taken 
in September 1992 at a VA medical facility.  These X-rays 
revealed shrapnel overlying the lower extremity, 
osteoarthritic changes involving the right hip with two bony 
islands noted within the femoral head and neck, and shrapnel 
fragments without gross bony abnormality in the lower leg.  
Evidence of osteoarthritis involving the right hip was the 
diagnostic impression.  

The veteran was seen at a VA medical facility in September 
1993 for complaints of pain and aching on the right side.  It 
was noted that his medical history included being wounded in 
1968.  Findings referable to the right lower extremity 
included a normal gait, muscle hernias of the thigh and lower 
leg, and scars.  An impression was given of degenerative 
joint disease of the hip, shoulder and wrist as well as 
chronic pain.  The veteran was advised to return to the 
clinic in three months.  

At a hearing held at the RO in March 1994, the veteran 
testified that he had shrapnel interlined in his hip joint 
that was forming some type of arthritis.  He also said that 
the VA examiner from 1992 told him that the arthritis might 
be related to the shrapnel injury and that he would just have 
to learn to live with it.

Findings related to the veteran's right lower extremity from 
a May 1995 VA orthopedic examination included fascial defects 
with a herniated muscle.  Findings also included some 
decreased ranges of motion.  The examiner noted that 
radiographs of the veteran's right hip showed shrapnel over 
his greater trochanter as well as over his inferior pubic 
ramus.  Degenerative changes were also noted by narrowing 
superiorly with cystic changes of the lateral edge of his 
acetabulum.  The veteran was diagnosed as having multiple 
shrapnel wounds with fascial defects as well as tender scars.  

A May 1995 private medical record reflects the veteran's 
history of right arm and hip trauma secondary to a combat 
injury and degenerative joint disease in the right shoulder 
joint and right wrist joint.  Findings included a right 
anterior lower extremity herniated fascial sheath.  The 
veteran was assessed as having degenerative joint disease 
that was chronic on the right and secondary to combat trauma, 
and hernia of fascial sheaths.  

At a hearing held at the RO in September 1996, the veteran 
testified that he developed arthritis in his right hip as a 
result of shell fragment wounds that he sustained in service 
in 1967.  He said that he did not experience any other 
injuries or wounds to his right hip following service.  He 
said that he had not been made aware that he had right hip 
arthritis in service, but that the VA doctors who examined 
him in 1992 indicated that he had arthritis in this hip.  The 
veteran also said that a VA physician in 1995 stated that the 
right hip contained shrapnel and also noted that there were 
degenerative changes in the right hip 

Pursuant to an October 1997 Board remand, the RO sent the 
veteran a letter in November 1997 informing him of the 
necessity of submitting a medical opinion establishing a link 
between the arthritis of his right hip and service in order 
to complete his application.  This was in view of the 
veteran's testimony in March 1994 that a physician had told 
him that the osteoarthritic changes in his hip were related 
to his shrapnel injury.  

In response to the RO's November 1997 letter, the veteran 
submitted a private medical record dated in December 1997.  
In this record, the physician indicated that "[the veteran] 
had been told by the VA that his [right] hip pain/DJD [was] 
not on records-and [the veteran] want[ed] [him] to evaluate 
his [right] hip pain."  The veteran was noted to have had 
right hip pain for years as well as a wound in the groin area 
in 1967 in Vietnam.  Findings related to the veteran's hips 
revealed bilateral tenderness on internal and external 
rotation that was greater on the right than the left.  In 
addition, pain was elicited in the right groin on straight 
leg raising.  The veteran was assessed as having chronic 
bilateral hip pain that was greater on the right than the 
left of questionable etiology, but positive for degenerative 
joint disease of the right hip. 

II.  Legal Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
Denied 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs has a duty to assist only those claimants who have 
established well-grounded, (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. for 
en banc consideration by a judge denied, No. 96-1517 (U. S. 
Vet. App. July 28, 1999) (pro curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps, and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not require 
any type of special or written documentation, such as being 
recorded in an examination report, either contemporaneous to 
service or otherwise, for purposes of showing that the 
condition was observed during service or during the 
presumption period.  Id. at 496-97.  However, medical 
evidence of noting is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.

In the case of a disease only, service connection may also be 
established under § 3.303(b) by (1) evidence of the existence 
of a chronic disease in service or of a disease, eligible for 
presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period; and (2) 
present disability from it.  Savage, 10 Vet. App. at 495.  
Either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period may suffice.  Id.  

The Board finds that the service connection claim is well 
grounded because there is medical evidence of shell fragment 
wound injuries to the veteran's right lower extremity, to 
include post service X-rays of the right hip showing shrapnel 
in proximity to the right hip.  There is also evidence of 
current right hip degenerative changes.  The medical nexus 
requirement is satisfied by the veteran's May 1995 VA 
examination.  This examination noted, as a diagnostic 
assessment, that the veteran has degenerative joint disease 
involving his right side secondary to combat trauma.  This 
assessment, when considered along with the recorded history 
of shell fragment wound injuries to the right side in service 
and X-ray evidence of shrapnel over the greater trochanter 
suggests that osteoarthritis involving the right hip may stem 
from trauma resulting from inservice shell fragment wound 
injury.  Thus, the elements of a well-grounded claim have 
been submitted and VA's duty to assist has been triggered.  



ORDER

The claim for service connection for arthritis of the right 
hip is well grounded.  The appeal is granted to this extent 
only, subject to the following Remand.


REMAND

The duty to assist includes obtaining all relevant medical 
records and providing an adequate VA examination.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  "The VA's statutory duty to assist 
must...include issues raised in all documents or all 
testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  

Although the evidence suggests that there is a connection 
between the shell fragment wound injuries in service and the 
current condition claimed, i.e., arthritis of the right hip, 
the legal standard for service connection is that it be shown 
by competent medical evidence that "it is at least as likely 
as not" to be related.  This question has yet to be addressed 
by a medical professional.  Under the circumstances, the 
Board finds that it should be determined whether it is at 
least as likely as not that degenerative changes involving 
the veteran's right hip are the result of shell fragment 
wounds sustained during active service. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should determine from the 
veteran all sources of VA and other 
medical treatment for the veteran's right 
hip since December 1997 and obtain 
complete records of such treatment.  If 
no such records can be found, the RO 
should note that fact in the claims file.

2.  The veteran should be afforded a VA 
examination to determine whether it is at 
least as likely as not that degenerative 
joint disease/osteoarthritis of the right 
hip is related to, or is the result of 
shell fragment wounds sustained during 
active service.  All indicated studies 
should be performed and all clinical 
findings reported in detail. The examiner 
should support his or her assessments by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review before the 
examination.  All examination findings, 
along with complete rationale for 
opinions and conclusions expressed should 
be set forth in a typewritten report.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all the applicable statutes, 
regulations and case law.  

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

